DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2018/044702, filed on December 5, 2018, which claims foreign priority to Japanese Patent Application No. 2017-235016, filed on December 7, 2017, Japanese Patent Application No. 2018-007508, filed on January 19, 2018, Japanese Patent Application No. 2018-028561, filed on February 21, 2018, and Japanese Patent Application No. 2018-076540, filed on April 12, 2018. 
Status
This Office Action is in response to Applicants' Communication filed on March 7, 2022 in which Claims 3, 6 and 9 are canceled, Claims 1, 2, 7 and 10 are amended to change the breadth of the claims, and new Claims 11 has been added.  Claims 1, 2, 4, 5, 7, 8, 10 and 11 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) filed March 7, 2022, March 31, 2022, and April 21, 2022, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Rejections Withdrawn
Applicant's arguments, see page 1, lines 16-23 of the Remarks, filed March 7, 2022, with respect to Claim 2 have been fully considered and are persuasive. The rejection of Claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment of Claim 2.
Applicant's arguments, see page 4, 2nd paragraph of the Remarks, filed March 7, 2022, with respect to Claims 1-10 have been fully considered and are persuasive. The rejection of Claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of copending Application No. 16/769,666 has been withdrawn in view of the approval of the Terminal Disclaimer filed March 7, 2022.

The following ground of rejection of record in the previous Office Action are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 7, 8, 10 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al (US Publication No. 20160333116 A1, provide with the IDS dated 10/07/2021) in view of Kawasaki et al (US Publication No. 2019/0116858 A1, provided with the IDS dated 6/05/2020).
Applicants claim a carboxymethylated cellulose nanofiber having a degree of crystallization of cellulose I type of 60% or more and an aspect ratio of 350 or less, and exhibiting a transmittance to light at a wavelength of 660 nm of 60% or more when the carboxymethylated cellulose nanofiber is dispersed in water to form a water dispersion having a solid content of 1% (w/v), wherein when the carboxymethylated cellulose nanofiber is dispersed in water to form a water dispersion having a solid content of 1% (w/v), the water dispersion has a viscosity (25 C, 60 rpm) of 3000 mPa-s or more.
The Nakatani et al US publication discloses anionically modified cellulose nanofibers, which more specifically is a carboxymethylated cellulose nanofiber (see paragraph no. [0011]).  Nakatani et al discloses the carboxymethylated cellulose nanofiber having a degree of carboxymethyl substitution of 0.01 to 0.5 per glucose unit (see paragraph no. [0011]), which embraces the degree of carboxymethyl substitution of 0.60 or less recited in current Claims 4 and 7.  Nakatani et al discloses the anionically modified cellulose nanofibers thereof as having a fiber width of about 4 to 500 nm and an aspect ratio of 100 or more [see paragraph no. [0020] and [0024]), which embraces the average fiber diameter of 3 nm to 500 nm, an aspect ratio of 350 or less, and aspect ratio of 25 to 350 recited in current Claims 1 and 2. The Nakatani et al publication discloses the carboxymethyl cellulose having a viscosity of 3 to 14000 mPa•s in a 1% mass aqueous solution at 25º C (see line 9 of paragraph no. [0042]), which embraces the 3000 mPa•s or more recited in current Claim 1.
	The currently claimed carboxymethylated cellulose nanofiber differ from the carboxymethylated cellulose nanofiber disclosed in the Nakatani et al US publication by claiming that the carboxymethylated cellulose nanofiber has a degree of crystallization of cellulose I type of 60% or more.
	However, the Kawasaki et al publication discloses preparation of carboxymethylated cellulose nanofiber whereby the degree of crystallization of cellulose I-type crystal is 65% (see paragraph no. [0156] and lines 14 and 15 paragraph no. [0157]), which fall within the range of the carboxymethylated cellulose nanofiber having a degree of crystallization of cellulose I type of 60% or more recited in current Claim 1.  The Kawasaki et al publication also discloses that during preparation water was added to carboxymethylated pulp so that the solid content of the pulp was 1% (see lines 18 and 19 of paragraph no. [0157]), which embraces the carboxymethylated cellulose nanofiber being dispersed in water to form a water dispersion having a solid content of 1% (w/v) as recited in current Claim 1.  It appears that this water dispersion would exhibit a transmittance of light at a wavelength of 660 nm of 60% as recited in current Claim 1.  It appears obviously that the carboxymethylated cellulose nanofiber described in the Nakatani et al publication and the Kawasaki et al publication embraces the subject matter recited in current Claims 5, 8, 10 and 11 that the carboxymethylated cellulose nanofiber has a structure in which carboxymethyl groups are linked to hydroxyl groups of cellulose via ether linkages.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Nakatani et al publication with the teaching of the Kawasaki et al publication to reject the instant claims since both references disclose preparation of carboxymethylated cellulose nanofibers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into carboxymethylated cellulose nanofiber disclosed in the Nakatani et al publication a carboxymethylated cellulose nanofiber having a degree of crystallization of cellulose I-type crystal of 65% in view of the recognition in the art, as suggested by the Kawasaki et al publication, that carboxymethylated cellulose nanofiber having such degree of crystallization improves quality and physical properties of food.
Response to Arguments
Applicant's arguments filed March 7, 2-022 have been fully considered but they are not persuasive. Applicants argue that the viscosities described in the Nakatani et al publication relate to a carboxymethyl cellulose used as a water-soluble polymer and not for a carboxymethylated cellulose nanofiber as claimed.  This argument is not persuasive since paragraph no. [0074] discloses preparation of carboxymethylated cellulose nanofiber whereby the average fiber diameter  is 50 nm and the aspect ratio is 120, which fall within the currently claimed average fiber diameter of 3 nm to 500 nm and aspect ratio of 25 to 350 as recited in current Claim 2.   Example 1 in paragraph no. [0083] describes a carboxylated carboxymethyl cellulose nanofiber having an average fiber diameter of 40 nm and aspect ratio of 150, and further having viscosity of about 3000 mPa•s, which meet the average fiber diameter, aspect ratio and viscosity recited in current Claims 1 and 2.  Accordingly, the rejection of Claims 1, 2, 4, 5, 7, 8, 10 and 11  under 35 U.S.C. 103 as being unpatentable over Nakatani et al (US Publication No. 20160333116 A1) in view of Kawasaki et al (US Publication No. 2019/0116858 A1) is maintained for the reasons of record.

Summary
	No claim has been allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623